 
Exhibit 10.1
 
 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), is entered into by and between Mr.
Sam Rubin (“Employee”), and LightPath Technologies, Inc., a Delaware
corporation, having a principal address of 2603 Challenger Tech Ct., Suite 100,
Orlando, Florida 32826 (“Company”) and is effective as of the date Employee and
the Company execute this Agreement, whichever date is latest (“Effective Date”).
 
RECITALS
 
Company desires to employ Employee in the capacity described below, on the terms
and conditions, and subject to the rights of termination hereinafter set forth,
and Employee is willing to accept such employment on such terms and conditions.
 
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Employee and Company have agreed and do hereby agree as follows:
 
AGREEMENT
 
1. 
Duties: Company hereby employs, engages and hires Employee as Chief Executive
Officer, and Employee hereby accepts and agrees to such hiring, engagement, and
employment. Employee agrees to perform any and all duties and to assume any and
all responsibilities that may be assigned from time to time by the Board of
Directors of Company.
 
a. 
Employee will devote Employee’s full time, energy, and skill to the performance
of duties for Company and for the benefit of the Company, reasonable vacations
authorized by the Board of Directors and reasonable absences because of illness
excepted. Employee also will exercise due diligence and care in the performance
of Employee’s duties to Company under this Agreement. Employee shall render
services to Company and perform duties at such place or places in as Company
shall require in accordance with its best interests, needs, business and
opportunities.
 
b. 
During Employee’s employment with Company, Employee shall not enter into the
services of or be employed in any capacity or for any purposes whatsoever,
whether directly or indirectly, by any person, firm, corporation or entity other
than Company, and will not, during said period of time, be engaged in any
business, enterprise or undertaking other than employment by the Company without
the prior written consent of the Company.
 
c. 
Employee acknowledges and agrees that as Chief Executive Officer he will be
subject to the various policies of Company including, but not limited to, the
Code of Business Conduct and Ethics, the Code of Business Conduct and Ethics for
Senior Financial Officers, and the Guide for Trading in Securities by Employees,
Officers, and Directors.
 
d. 
Employee acknowledges and agrees that as Chief Executive Officer he will be
expected to maintain ownership of Company Class A common stock, par value $0.01
per share (the “Common Stock”), in accordance with guidelines established by the
Board of Directors as in effect from time to time.
 
 
 
1

 
 
 
 
e. 
As soon as reasonably practicable after the Effective Date of this Agreement,
Company’s Board of Directors shall increase the size of the board and appoint
Employee to fill the resulting vacancy. Employee shall serve as a Class III
director and shall stand for election at the fiscal 2021 annual meeting of
stockholders, which meeting is expected to be held in November 2020.
 
2. 
Location:
 
a. 
Employee must relocate Employee’s permanent residence to Orlando, Florida or its
surrounding communities within 4 months of the Effective Date. Employee will
further be required to move Employee’s immediate family, household goods, and
other belongings to Employee’s new permanent residence within 4 months of the
Effective Date.
 
b. 
Company will reimburse Employee for actual and reasonable relocation expenses up
to $50,000.00, which will be paid to Employee within a reasonable amount of time
after receiving Employee’s relocation expense receipts. The total period for
relocation reimbursement concludes on August 1, 2020, however exceptions may be
granted by the Compensation Committee. Company will only reimburse relocation
expenses that are documented with receipts in accordance with Company policy,
including up to 4 months of temporary housing expenses and periodic travel back
to family prior to their relocation.
 
c. 
Company will pay to Employee up to $15,000.00 in addition to the reimbursed
relocation expenses to account for federal income taxes incurred by Employee as
a result of the relocation reimbursement. At the discretion of the Compensation
Committee, this additional amount could increase based upon taxation
circumstances Employee may present.
 
d. 
If Employee leaves Company for any reason other than death, disability or
discharge by Company within twelve (12) months of the Effective Date, Employee
is responsible to reimburse Company a prorated portion of all relocation
expenses received from Company, including any additional sums received pursuant
to subsection 2(c) above. Repayment can be made in installments agreed to by
Company.
 
 
 
2

 
 
 
 
3. 
Employment Period: This Agreement, and the benefits offered to Employee herein,
are contingent upon Employee’s successful completion of a background check and
drug screen in accordance with applicable law. Employee’s employment with
Company will be “at will,” meaning that either Employee or Company will be
entitled to terminate the employment at any time, with or without cause. Any
contrary representations which may have been made to Employee are superseded by
this Agreement. The “at will” nature of the employment may only be changed in an
express written agreement signed by Employee and the Chairman of the Board of
Directors of Company.
 
4. 
Compensation:
 
a. 
Base Salary –Company shall pay Employee, and Employee agrees to accept from the
Company in full payment for Employee’s services and promises to Company
(specifically including the covenants set forth in Sections 6 through 11), a
$350,000.00 annual salary (“Base Salary”) payable in equal bi-weekly
installments, or otherwise in accordance with Company’s normal pay practices as
the same may be altered from time to time by Company.
 
b. 
Variable Compensation – During Employee’s employment with Company, Employee
shall be entitled to participate in all bonus, incentive compensation and
performance based compensation plans, including, but not limited to the
LightPath Technologies, Inc. 2018 Stock and Incentive Compensation Plan (“the
Plan”), and other similar policies, practices, programs and arrangements of
Company, now in effect or as hereafter amended or established, on a basis that
is commensurate with his position and no less favorable than those generally
applicable or made available to other executives of Company. Employee’s
participation shall be in accordance with the terms and provisions of such plans
and programs.
 
i. 
Employee will be eligible for a one-time bonus of up to $100,000.00, based on
qualitative factors that will be determined by the Compensation Committee of the
Board of Directors within 30 days of the Effective Date (“Special 2020 Bonus”).
Any earned Special 2020 Bonus will be paid in October 2020.
 
 
 
3

 
 
 
 
ii. 
As soon as reasonably practicable after the Effective Date, the Compensation
Committee of the Board of Directors will grant, on a one-time basis, a
restricted stock award (the “Restricted Stock Award”) consisting of 100,000
shares of Company’s Common Stock, with 50% of the shares of the Common Stock
vesting on the third anniversary of the Effective Date and the remaining 50% of
the shares of the Common Stock vesting on the fourth anniversary of the grant
date. The Restricted Stock Award shall be in all respects subject to the Plan
and any amendments thereto, and conditioned upon Employee’s execution of a
restricted stock award agreement evidencing the grant of the Restricted Stock
Award (the “Restricted Stock Agreement”). The terms and conditions of the
vesting of the Restricted Stock Award, including, if at all, after termination
of Employee’s employment or services, are governed by the Plan and the
Restricted Stock Agreement. As soon as reasonably practicable after the
Effective Date, the Compensation Committee of the Board of Directors also will
grant Employee a stock option (the “Option Award”) to purchase up to 225,000
shares of the Common Stock at an exercise price equal to the greater of (i)
$1.37 per share or (ii) 115% of the closing bid price of the Common Stock as
reported by The Nasdaq Capital Market on the grant date, which is expected to
occur on the Effective Date. Fifty-thousand shares of the Common Stock
underlying the stock option will vest on each of the first, second, and third,
anniversaries of the grant date, with the remaining seventy-five thousand shares
of the Common Stock vesting on the fourth anniversary of the grant date. The
stock option will have a ten-year term, subject to earlier expiration as
provided in the Plan or the Option Agreement, as defined below. The Option Award
shall be in all respects subject to the Plan and any amendments thereto, and
conditioned upon Employee’s execution of a stock option agreement evidencing the
grant of the Option Award (the “Option Agreement”). The terms and conditions
upon which the Option Award may be exercised, including, if at all, after
termination of Employee’s employment or services, are governed by the Plan and
the Option Agreement.
 
c. 
Withholding Taxes – All forms of compensation paid or payable to Employee
whether set forth in this Agreement or otherwise are subject to reduction to
reflect applicable withholding and payroll taxes in accordance with state and
federal law.
 
d. 
Reimbursement for Business Expenses – Employee shall receive reasonable and
customary reimbursement for business expenses incurred on behalf of Company;
provided, however, that Employee shall provide appropriate receipts and
documentation for any such expenses.
 
e. 
Paid Time Off – Employee shall be entitled to three-weeks, or 120 hours, of
vacation plus 40 hours of sick time annually. All vacation and sick leave are
subject to the terms and conditions established by Company and applicable law.
 
f. 
Benefits – Employee will be eligible for Company’s benefit programs in
accordance with the benefit plan documents. Current benefits include, but are
not limited to, health, dental, vision, life, and long-term disability
insurances, FSA (flexible spending account), HSA (health spending account), and
a 401K plan.
 
 
 
4

 
 
 
 
g. 
Recovery of Compensation. - Employee acknowledges and agrees that all or any
portion of an incentive award under the above described bonus and incentive
compensation plans or any future arrangement established by Company to provide
incentive or bonus compensation, whether payable in cash, Company Common Stock,
or other property (“Award”), is subject to an obligation of repayment by
Employee to Company if the amount of the Award was calculated based upon the
achievement of certain financial results (as reflected in the financial
statements of Company or otherwise) or other performance metrics that, in either
case, were subsequently found to be materially inaccurate. The amount that shall
be repaid by Employee to Company shall be based on the excess amount paid or
awarded to the Employee under the Award as compared to the amount that would
have been paid or awarded had the material inaccuracy not occurred. If the
Compensation Committee of the Board of Directors determines that Employee
engaged in misconduct, malfeasance, or gross negligence in the performance of
his duties that either caused or significantly contributed to the material
inaccuracy in financial statements or other performance metrics, there shall be
no time limit on this right of recovery, which shall apply to all future Awards
as well as to any and all pre-existing Awards that have not yet been determined
and paid as of the date of this Agreement. In all other circumstances, this
right of recovery shall apply to all future Awards as well as to any and all
pre-existing Awards that have not yet been determined and paid as of the date of
this Agreement for a period not exceeding one year after the date of payment of
each such Award. In addition, Employee hereby agrees that, if he does not
promptly repay the amount recoverable hereunder within thirty (30) days of a
demand therefore, such amount may be withheld from compensation of any type not
yet due and payable to Employee, including, but not limited to, the cancellation
of future Awards, as determined by the Compensation Committee in its sole
discretion. In addition, the Compensation Committee is granted the discretionary
authority to interpret and enforce this provision as it determines to be in the
best interest of Company and equitable to the parties. Notwithstanding anything
herein, this provision shall not be Company’s exclusive remedy with respect to
such matters. In addition, the parties agree that Company may unilaterally amend
this provision at any time to comply with applicable law or securities exchange
listing rules, as the same may be in effect from time to time during Employee’s
employment with Company and for any relevant period thereafter.
 
5. 
Termination:
 
a. 
Employment by the Company is “at-will,” meaning Company may terminate Employee’s
employment with Company at any time and for any reason not prohibited by law.
Similarly, Employee may voluntarily resign from employment with Company at any
time and for any reason. All of Employee’s rights and all of Company’s
obligations hereunder shall terminate effective on the last date of Employee’s
employment. Additionally, any position Employee holds as an officer or director
of Company or any of its affiliates, and/or any position as a member of any
committees of the Board of Directors of Company or any of its affiliates shall
be deemed to have ended by resignation effective as of Employee’s date of
termination from employment with Company. Notwithstanding the foregoing,
Employee’s obligations and Company’s rights under Sections 6 through 11 of this
Agreement shall survive the termination of this Agreement and Employee shall be
entitled to receive the unpaid portion of any wages earned up to the date of
such termination, including the Base Salary, and all benefits payable to
Employee as a result of such termination under the terms of Company’s employee
benefit plans.
 
b. 
Upon termination from employment with Company, Employee may be eligible for a
severance payment in accordance with the terms and conditions of the Executive
Compensation Policy dated August 26, 2019 (“Severance Policy”), and any
amendments thereto. If Employee is terminated without cause by Company, as that
term is defined in the Severance Policy, Employee is eligible for the greater of
either the severance amount due Employee as set forth in the Severance Policy or
a severance payment of up to six months of Employee’s Base Salary as determined
by the Compensation Committee of the Board of Directors in their sole
discretion. In order to receive any severance payment offered by the
Compensation Committee beyond what is provided in the Severance Policy, Employee
must execute a full general release in favor of Company.
 
 
 
5

 
 
 
 
c. 
The effect of termination of employment on Employee’s vested or unvested equity
interest shall be governed by the terms of the Plan and the award agreements
issued thereunder.
 
6. 
Proprietary Information:
 
a. 
Except as may be required in the course of employment by Company, Employee
agrees that any and all Proprietary Information, as hereinafter defined, which
Employee has made, conceived of, developed or originated, either individually or
jointly with any other person or persons at any time during the period of
employment by Company, whether during working hours or any other time, which
relate in any way to the business or the type of business now or hereafter
engaged in or contemplated by Company during the period of Employee’s employment
or which result from or may be suggested by any work Employee does for Company
or at Company’s request, shall be the property of Company. As used herein,
“Proprietary Information” shall mean any and all proprietary property including
but not limited to:
 
● 
Company strategies, product development plans, marketing plans, product
developments, service developments, processes, practices, customer information,
vendor information, sourcing data and strategies; and
● 
Company proprietary systems and software.


 
b. 
Employee shall promptly disclose and assign such Proprietary Information to
Company’s representatives and do all such acts, and execute and deliver all such
documents, as may be necessary to vest in Company the title to all such
Proprietary Information and enable Company to properly prepare and prosecute any
and all applications for patents, trademarks or copyrights thereon as well as
all reissues, renewals and extensions thereof, so that Company shall be the sole
and absolute owner of all right, title and interest in said proprietary
property. It is understood and agreed that the words “which relate in any way to
the business or the type of business now or hereafter carried on or contemplated
by Company” shall properly cover any reasonable development or extension of
Company’s field of operation. These obligations shall continue beyond the
termination or expiration of Employee’s employment with respect to inventions,
discoveries and developments conceived or made by Employee during the period of
employment and shall be binding on Employee’s assigns, executors, heirs,
administrators and other legal representatives. Employee agrees that all
correspondence, drawings, reports, ideas, blueprints, manuals, letters, notes,
analyses, notebooks, reports, charts, programs, proposals or any other documents
concerning Company’s customers or products or processes, whether or not prepared
by and in the course of employment, alone or in conjunction with others, is the
property of Company and upon termination or expiration of employment for any
reason, Employee shall promptly return to Company any such documents in his
possession, custody or control.
 
c. 
Employee agrees that Employee will not at any time during or after the
termination or expiration of employment, except as authorized or directed in
writing by Company, use for Employee’s own benefit or the benefit of a third
party, copy, reveal, divulge or make known in any manner to any person or firm
the Propriety Information of Company or its affiliates.
 
 
 
6

 
 
 
 
7. 
Trade Secrets:
 
a. 
Employee agrees that Employee will not at any time during or after the
termination or expiration of employment, except as authorized or directed in
writing by Company, use for Employee’s own benefit or the benefit of a third
party, copy, reveal, divulge or make known in any manner to any person or firm
the Trade Secrets of Company or its affiliates.
 
b. 
For purposes of this Agreement, “Trade Secrets” shall mean the whole or any
portion of any information, formula, pattern, compilation, program, device,
method, technique, or process, that: (i) derives independent economic value,
actual or potential, from not being generally known to the public or to other
persons who can obtain economic value from its disclosure or use; and (ii) is
the subject of efforts that are reasonable under the circumstances to maintain
its secrecy. Trade Secrets include any scientific, technical or commercial
information, including any design, procedure, list of suppliers, list of
customers, business code, sales or installation technique, or improvement
thereof.
 
c. 
Employee understands that if, either during employment or thereafter, Employee
discloses to others, uses for Employee’s own benefit or for the benefit of any
person or entity other than Company, copies, or makes notes of any Trade
Secrets, such conduct will constitute a breach of the confidence and trust
bestowed upon Employee by the Company and will be a breach of this Agreement.
 
d. 
Pursuant to the federal Defend Trade Secrets Act of 2016, Employee shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (i) is made in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Moreover, if
Employee files a lawsuit for retaliation by Company for reporting a suspected
violation of law, Employee may disclose a trade secret to Employee’s attorney
and use the trade secret information in the court proceeding; provided, however
that Employee: (i) shall file any document containing the trade secret under
seal; and (ii) shall not disclose the trade secret, except pursuant to a court
order.
 
8. 
Restricted Covenants:
 
a. 
For a period of one year after Employee’s last day of employment with Company,
Employee agrees that he shall not directly or indirectly solicit or attempt to
solicit from Company or its related entities, or knowingly employ, retain or use
the services of any employee or independent contractor who was employed or
contracted by Company or its related entities during Employee’s employment with
Company.
 
 
 
7

 
 
 
 
b. 
For a period of one year after Employee’s last day of employment with Company,
Employee agrees that he will not, on behalf of himself or any person or entity
that engages in a Competing Business (as defined below) or is attempting to
engage in a Competing Business, directly or indirectly solicit, deal with, or
provide service to any person, firm or corporation who or which was a customer
of Company at any time during the period that Employee was employed by Company.
 
c. 
For a period of one year after Employee’s last day of employment with Company,
Employee agrees that he will not directly or indirectly have any involvement, or
ownership interest in, or participate in the financing, operation, management or
control of, any person, firm, corporation or business that engages in a
Competing Business. It is agreed that ownership of no more than one percent (1%)
of the outstanding voting stock of a publicly traded corporation shall not
constitute a violation of this provision.
 
d. 
For the purposes of these restrictions, a “Competing Business” is a person,
firm, corporation or business that is providing or developing competing products
and/or services in the optics or photonic solutions industries or another line
of products or services that Company develops or provides during Employee’s
employment with Company.
 
9. 
Return of Property and Records: On termination of employment, Employee shall
deliver to the Director of Corporate Human Resources any property of Company in
Employee’s possession or under Employee’s control, including without limitation,
all records, notes, data, memoranda, models, credit cards, office keys, security
access cards, identification cards and equipment of any nature.
 
10. 
Non-Disparagement: Employee agrees not to engage in any conduct which is
detrimental to the interests of Company, including, but not limited to, making
any statements disparaging of Company, its products, services, employees,
officers or Board of Directors, to any person or entity, including, but not
limited to, any media.
 
11. 
Cooperation: Employee agrees that following his termination from employment with
Company for any reason, at Company’s request, he shall reasonably assist and
advise Company in any investigation which may be performed by Company or any
governmental agency and any litigation in which Company may become involved.
Such assistance shall include Employee making himself reasonably available for
interviews by Company or its counsel, deposition and/or court appearances at
Company’s request. Company shall attempt to schedule such assistance at mutually
convenient times and places, taking into account any employment constraints that
Employee may have. Company shall reimburse Employee for reasonable expenses,
such as telephone, travel, lodging and meal expenses, incurred by Employee at
Company’s request, consistent with Company’s generally applicable policies for
employee expenses as well as pay Employee a per-diem amount equal to $1,750.00
for each full business day Employee is required to provide such cooperation,
which per-diem amount shall be paid to Employee within ten (10) business days
following the last day of the month in which such per-diem amounts are earned.
To the maximum extent permitted by law, Employee agrees that he will notify the
Chairman of the LightPath Board of Directors if he is contacted by any
governmental agency, or by any person contemplating or maintaining any claim or
legal action against Company, or by any agent or attorney of such person, within
three business days of such contact.
 
 
 
8

 
 
 
 
12.
Waiver or Modification of Agreement: No waiver or modification of this Agreement
or of any covenant, condition, or limitation herein contained shall be valid
unless in writing and duly executed by the party to be charged therewith.
Furthermore, no evidence of any modification or waiver shall be offered or
received as evidence in any proceeding, arbitration or litigation between the
parties arising out of or affecting this Agreement or the rights or obligations
of any party hereunder, unless such waiver or modification is in writing, duly
executed as aforesaid. The provisions of this Section may not be waived except
as herein set forth.
 
13.
Choice of Law: This Agreement and the performance hereunder and all suits,
claims, and special proceedings hereunder shall be construed in accordance with
the laws of the State of Florida. In any action, special proceeding or other
proceeding that may be brought arising out of, in connection with, or by reason
of this Agreement, the laws of the State of Florida shall be applicable and
shall govern to the exclusion of the law of any other forum, without regard to
the jurisdiction in which the action or special proceeding may be instituted.
 
14.
Binding Effect of Agreement: This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors,
assigns and legal representatives.
 
15.
Invalid Provision; Severability: The invalidity or unenforceability of a
particular provision of this Agreement shall not affect the other provisions
hereto, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted, with the exception of Section 8, which
may be revised to the extent it provides Company the maximum restriction
permitted by law or omitted if no such revision is permitted by law. If any
portion of this Agreement is void or deemed unenforceable for any reason, the
unenforceable portion will be deemed severed from the remaining portions of this
Agreement, which will otherwise remain in full force.
 
16.
Costs of Enforcement: In the event either party initiates action to enforce his,
her or its rights hereunder, the substantially prevailing party shall recover
from the substantially non-prevailing party its reasonable expenses, court
costs, including taxed and untaxed costs, and reasonable attorneys’ fees,
whether suit be brought or not (jointly referred as to “Expenses”). Expenses
incurred in enforcing this Section shall be covered by this Section. For this
purpose, the court is requested by the parties to award actual costs and
attorneys’ fees incurred by the substantially prevailing party, it being the
intention of the parties that the substantially prevailing party be completely
reimbursed for all such costs and fees. The parties request that inquiry by the
court as to the fees and costs shall be limited to a review of whether the fees
charged and hourly rates for such fees are consistent with the fees and hourly
rates routinely charged by the attorneys for the substantially prevailing party.
 
 
 
9

 
 
 
 
17.
Assignment: This Agreement shall be construed as a contract for personal
services by Employee to Company and shall not be assignable by Employee. This
Agreement may be assigned by Company.
 
18.
Waiver: No failure of any party to exercise any power given such party hereunder
or to insist upon strict compliance by any party with its obligations hereunder,
and no custom or practice of the parties in variance with the terms hereof shall
constitute a waiver of the parties’ rights to demand exact compliance with the
terms hereof.
 
19.
Strict Construction: This Agreement was the joint, negotiated product of the
parties. Therefore, neither party shall advance a position that any provision
hereof should be more strictly construed against the other party on the basis
that such other party prepared such provision.
 
20.
Cumulative Rights: Unless otherwise provided herein, all rights, powers and
privileges conferred upon the parties by law, this Agreement or otherwise shall
be cumulative.
 
21.
Counterparts: This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall constitute the same
instrument.
 
22.
Singular/Plural Feminine/Masculine, Successors or Assigns: All references as
used herein shall include male and female, singular and plural, and successors
or assigns in the use of a corporation, partnership, individual or entity in any
place or places herein in which the context may require or permit such
substitution, substitutions or designations.
 
23.
Complete Agreement: This written Agreement contains the sole and entire
agreement between the parties as to the matters contained herein and supersedes
any and all other agreements between them and any other document executed by
Employee as contemplated thereby. The parties acknowledge and agree that neither
of them has made any representation with respect to such matters of this
Agreement or any representations except as are specifically set forth herein,
and each party acknowledges that he or it has relied on his or its own judgment
in entering into this Agreement. The parties further acknowledge that statements
or representations that may have been heretofore made by either of them to the
other are void and of no effect and that neither of them has relied thereon in
connection with his or its dealing with the other.
 
 
 
 
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
 
10

 
 
 
 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of
February 24, 2020.
 
“COMPANY”
 
LightPath Technologies, Inc.
 
By: /s/ Robert
Ripp                                                                 
Print Name: Robert Ripp
Title: Chairman of the Board of Directors
Date: February 24, 2020
 
“EMPLOYEE”
 
/s/ Sam Rubin                                                                 
EMPLOYEE NAME: Sam Rubin
Date: February 14, 2020

 
 
 
11
